NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENDA MOORE,                                   No. 16-56312

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01186-CAB-
                                                MDD
 v.

GREYHOUND BUS LINES, INC.; U.S.                 MEMORANDUM*
SECURITY ASSOCIATE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Brenda Moore appeals pro se from the district court’s judgment dismissing

her action alleging a violation of the Americans with Disabilities Act (“ADA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm in part, reverse in part, and remand.

      The district court properly dismissed without leave to amend the ADA claim

against defendant U.S. Security Associate (“U.S. Security”) because Moore failed

to allege facts sufficient to show that U.S. Security denied Moore public

accommodations because of her disability. See id. at 341-42 (although pro se

pleadings are to be liberally construed, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief); Molski v. M.J. Cable, Inc., 481 F.3d

724, 730 (9th Cir. 2007) (elements of a Title III discrimination claim); Chappel v.

Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (explaining that dismissal

without leave to amend is proper when amendment would be futile or cause undue

prejudice).

      In her First Amended Complaint, Moore alleged that she walks with a cane

and wears a support device due to nerve damage in her foot and leg; that when she

bought her bus ticket, she notified defendants that she was disabled and needed

assistance boarding buses; that a bus driver and supervisor refused to assist Moore

in boarding the bus; that she was not allowed to board the bus because of her

disability of being unable to climb stairs without assistance; and that transportation

services provided by private entities such as defendant Greyhound Bus Lines, Inc.

                                           2                                    16-56312
(“Greyhound”) are covered by the ADA. In total, Moore’s allegations are

sufficient to plead the elements of an ADA claim against Greyhound. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007) (to survive a Rule 12(b)(6) dismissal,

a plaintiff must successfully “nudge[] [her] claim[] across the line from

conceivable to plausible”); see also Weaving v. City of Hillsboro, 763 F.3d 1106,

1111 (9th Cir. 2014) (discussing definition of disability, and noting that “[t]he

definition of disability . . . shall be construed in favor of broad coverage of

individuals” (citation and internal quotation marks omitted)).

      Although Moore alleged facts sufficient to state a plausible ADA claim

against Greyhound, Moore failed to include a demand for relief in her complaint.

See Fed. R. Civ. P. 8(a)(3) (“A pleading that states a claim for relief must contain

. . . a demand for the relief sought . . . .”). Moore’s opposition to defendants’

motions to dismiss, however, contains a prayer for relief, which evidences her

ability to amend her complaint. Because Moore was never instructed regarding

this Rule 8 deficiency and never given an opportunity to correct it, we reverse and

remand to the district court to provide Moore with notice of the deficiency and

allow her an opportunity to file a second amended complaint, with a prayer for

relief, as to only the ADA claim against Greyhound. See Lucas v. Dep’t of Corr.,

                                           3                                      16-56312
66 F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment

can cure the defect . . . a pro se litigant is entitled to notice of the complaint’s

deficiencies and an opportunity to amend prior to dismissal of the action.”).

      We deem abandoned Moore’s other federal and state law claims because

Moore fails to raise any specific arguments regarding these claims in her opening

brief. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.

2003) (“[W]e will not consider any claims that were not actually argued in

appellant’s opening brief.”); Acosta–Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993) (issues not supported by argument in pro se appellant’s opening brief are

waived).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                            4                                      16-56312